DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/20 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Applicant has added claims 11 - 20 in the RCE filed 12/22/20 and asserts that the claims read on Species B, subspecies B1, directed to the invention depicted in figures 2a-2f, elected by applicant in the reply dated 5/13/20.  The Examiner disagrees and finds that claims 14 and 18 are directed to unelected species A and C. The Examiner notes that these claims concord with claims 7 and 9 which were previously withdrawn by applicant as encompassing unelected species. Accordingly, claims 14 and 18 are WITHDRAWN as drawn to a non-elected embodiment.  Claims 1-5, 8, 10 - 13, 16, 17, 19, and 20 remain for examination. 
Claim Objections
Claims 1, 11, and 16 are objected
In claim 1, in line 17, applicant is advised to specify that the “conductor (140, 240)” is the electrical device conductor. 
In claim 11:
In line 8, delete the extra “)” which is inserted behind “(124, 125, 324)”.  
In line 14, applicant is advised to specify that the conductor (140, 240) is the electrical device conductor.
In claim 16, --some-- should be inserted in front of “sections” in line 4. The Examiner notes that this claim concords with claim 4 and assumes the word was intended to be included. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 5, 11 - 13, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE202006002701 (hereinafter DE ‘701).
Regarding claim 1, DE ‘701 discloses an electrical device (1) with a tubular metal sheathing (3)(p. 3, ln. 21 of attached translation) and at least one insulating element (2)(ceramic, p. 3, ln. 21) arranged therein (fig. 1) with at least one hole (7, 9)  in the insulating element, wherein within the at least one hole, an electrical contact is produced between a conductor of a supply line (16, 18) and a conductor of the electrical device (14, 13), characterized in that the insulating element has a window or an opening (21, same as 20 illustrated in figure 4)  that exposes at least one section of the at least one hole (7, 9, see 21 in phantom in figures 2 and 5), the window or opening positioned at an opposite end of the at least one insulating element from an end of the at least one 
Regarding claim 2, DE ‘701 shows that the device is a heating cartridge (abstract) with an electrical heating element (W1, W2) that is wound on a winding form which is formed by the insulating element (fig. 3). 
 Regarding claim 4, DE ‘701 shows all of the instant invention as discussed above, and further shows that the conductor of the supply line is guided within the holes of the insulating element, but does not show that the conductor of the electrical device is guided in parallel, antiparallel, or twisted into the at least one hole in some sections.  However, in the alternative embodiment of figure 9, DE ‘701 teaches that it is known to twist the conductor of the electrical device (41, 43, 45) such that it is inserted in the hole of the at least one insulating element.  It would have been obvious to one having 
Regarding claim 5, DE ‘701 as modified shows all of the instant invention as discussed above, and further under the proposed modification, the conductor of the supply line and the conductor of the electrical device are contacted electrically in a non-open area of the insulating element by means of a press-fit contact by compacting (p. 3, ln. 48-51). 
Regarding claim 11, DE ‘701 discloses an electrical device (1) with a tubular metal sheathing (3)(p. 3, ln. 21 of attached translation) and at least one insulating element (2)(ceramic, p. 3, ln. 21) arranged therein (fig. 1) with at least one hole (7, 9)  in the insulating element, wherein within the at least one hole, an electrical contact is produced between a conductor of a supply line (16, 18) and a conductor of the electrical device (14, 13), characterized in that the at least one hole is two holes (7, 9) which extend parallel to a cylinder axis of the insulating element (axial direction of 2), and that insulating element has a window or an opening (21, same as 20 illustrated in figure 4)  that exposes at least one section of the two holes hole (7, 9, see 21 in phantom in figures 2 and 5); and wherein the insulating element, conductor, and electrical contact are all embedded in a materially with electrically insulating an heat conducting properties in the tubular metal sheathing (22)(p. 3, ln. 48 of attached translation). DE ‘701 however does not show that the electrical contact is one of a soldered contact, a crimped contact, or a welded contact.  However, in an alternative embodiment shown in figure 9, DE ‘701 shows that the electrical contact between the conductors can be formed by axial pressing (i.e., crimping) or welding (p. 5, ln. 3).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have crimped or welded the conductors in order to ensure good electrical contact. 
Regarding claim 12, DE ‘701 shows all of the instant invention as discussed above, but does not show that the window or opening is a half-cylindrical shape which exposes the two holes in the at least one section. DE ‘701 instead shows that the window/opening is cuboid (fig. 4, 20 is the same as 21).  However, applicant does not disclose that the half-cylindrical shape is for any particular purpose or solves any particular problem, and it appears that the window/opening of DE ‘701 would operate equally well with the claimed shape. Thus, it would have been obvious to one having ordinary skill in the art to form the opening/window of DE ‘701 in a half cylindrical shape, depending on the machining tools available during manufacture and other engineering design considerations. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  MPEP 2144.04 (IV)(B).   
Regarding claim 13, DE ‘701 shows that the device is a heating cartridge (abstract) with an electrical heating element (W1, W2) that is wound on a winding form which is formed by the insulating element (fig. 3). 
 Regarding claim 16, DE ‘701 shows all of the instant invention as discussed above, and further shows that the conductor of the supply line is guided within the holes of the insulating element, but does not show that the conductor of the electrical device is guided in parallel, antiparallel, or twisted into the at least one hole in some sections.  However, in the alternative embodiment of figure 9, DE ‘701 teaches that it is known to twist the conductor of the electrical device (41, 43, 45) such that it is inserted in the hole of the at least one insulating element.  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have connected the conductors of the electrical device within the holes in order to avoid inadvertent removal. 
Regarding claim 17, DE ‘701 as modified shows all of the instant invention as discussed above, and further under the proposed modification, the conductor of the supply line and the conductor of the electrical device are contacted electrically in a non-open area of the insulating element by means of a press-fit contact by compacting (p. 3, ln. 48-51). 
Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE ‘701 in view of KR20090010737 (hereinafter KR ‘737).
Regarding claims 3 and 15, DE ‘701 as modified shows all of the instant invention as discussed above, but do not show that the electrical device is a sheathed temperature sensor.  Attention is turned to KR ‘737 which teaches an insulating element (1), a conductor of a supply line (14), and an electrical element (12, 16) on the insulating element which is the electrical device of a sheathed (22) temperature sensor (title, fig. 3).  It would have been obvious to one having ordinary skill in the art to use the structure of DE ‘701 in a temperature sensor in order to accurately determine changes in temperature (abstract).
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE ‘701 in view of Portmann (US 3,893,623). 
Regarding claims 10 and 20, DE ‘701 shows all of the instant invention as discussed above, and further specifies that the insulating material is MgO (p. 3, ln. 48 of attached translation), but does not specify that it is powdered. Attention is turned to Portmann which teaches that it known to use MgO powder (15) in an electrical heating cartridge. It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the MgO in powder form instead of granulate so that more particles can spread between the conductor of the electrical device, the conductor of the supply, and the insulating winding form.
Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE ‘701 in view of Oakley (US 3,622,935)
Regarding claims 8 and 19, DE ‘701 shows all of the instant invention as discussed above, and provides that the contact that produces the electrical contact between the conductor of the supply line and the electrical device is a welded contact as discussed supra, but does not specify that it is metal. Attention is turned to Oakley which teaches that it is common to use metal (A) to weld together portions of a heater.  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the welded contact of DE ‘701 in a metal, since welds commonly involve metal and to ensure good contact between the conductors. 
Response to Arguments
Applicant’s arguments have been considered, but are moot since EP ‘933 is no longer relied upon.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KR ‘737 is of further interest as showing an insulating element with several windows/openings, similar to that disclosed by applicant but not specifically claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928.  The examiner can normally be reached on Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIN DEERY/Primary Examiner, Art Unit 3754